Citation Nr: 0721044	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision by the RO in Columbia, South 
Carolina. 

In a February 2005 statement from the veteran's 
representative, he noted a request for a hearing before a 
local Decision Review Officer (DRO).  The RO tried to provide 
the DRO hearing, but in a December 2005 statement, the 
veteran cancelled the hearing that was scheduled.  So the 
request for a DRO hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2006).


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has sufficient hearing loss in his left ear according to VA 
standards to be considered an actual disability.

2.  It is also questionable, according to a VA examiner, 
whether the veteran has any hearing loss in his right ear, 
much less according to VA standards to be considered an 
actual disability, but in any event even if arguably he does 
there still is no competent medical evidence showing the 
hearing loss in this ear is attributable to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in October 
2004, May 2005 and August 2005.  The October 2004 letter 
specifically told him that VA needed specific information to 
show his entitlement to service connection, indicated what 
supporting evidence VA was responsible for obtaining, the 
information and evidence he was expected to provide, and the 
April 2004 statement of the case (SOC), in particular, 
indicated that if he had any additional information or 
evidence that would support his claim he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
October 2004 letter was sent prior to the initial 
adjudication in December 2004.  And in the April 2005 SOC and 
October 2005 supplemental SOC (SSOC), the claim was 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question.  
Consequently, the Board finds there was no error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

Here, the veteran admittedly was not provided Dingess/Dunlap 
notice concerning the disability rating and effective date 
elements of his claim.  But this is nonprejudicial because 
the Board is denying his underlying claim, so these 
downstream elements are moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (indicating that, when the Board 
addresses an issue not addressed by the RO, the Board must 
explain why doing this is not prejudicial).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  For certain chronic disorders, per se, 
including organic diseases of the nervous system like 
sensorineural hearing loss, service connection may be granted 
on a presumptive basis if the disease was manifested to a 
compensable degree of at least 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
left or right ear hearing loss shown currently - that is, 
according to VA standards (i.e., § 3.385) to be considered an 
actual disability for VA compensation purposes.  On VA 
audiological evaluation in September 2005, pure tone 
threshold levels were:


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
10
15
30

Speech recognition was 94 percent for the left ear.  The 
diagnosis was mild sensorineural hearing loss at a high 
frequency notch in the left ear.  When attempting to examine 
the right ear, the examiner noted that there was no response 
to any stimuli.  However, when administering Speech Stenger 
the results were positive which indicated that hearing in the 
right ear was much better than the veteran's voluntary 
responses indicated.  When testing acoustic reflexes in the 
right ear, they were found to be normal and symmetrical which 
was a good indication that hearing in the right ear was 
similar to hearing in the left ear.    

The examiner noted mild hearing loss in the left ear at high 
frequencies, nonetheless, the results of the examination does 
not reveal the veteran has left ear hearing loss that 
currently meets the threshold minimum VA standard set forth 
in 38 C.F.R. § 3.385.  In terms of the right ear, though 
Hertz scores were not elicited, the audiologist indicated 
that through other means of audiological testing he 
determined the veteran's hearing in the right ear was similar 
to hearing in the left ear.  Hence, there is essentially is 
no confirmed diagnosis of right ear hearing loss.  

In the absence of a confirmed diagnosis of left or right ear 
hearing loss, meaning medical evidence showing the veteran 
has the condition alleged, service connection is not 
warranted.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.

Lastly, a review of the service medical records reveals no 
evidence of hearing loss in either ear.  The record reflects 
that hearing loss was initially identified at the September 
2005 VA audiological examination, so approximately 38 years 
after he was discharged from the military.  There is no 
medical evidence indicative of bilateral hearing loss at any 
earlier date.  Moreover, because the medical records do not 
suggest the presence of bilateral hearing loss for several 
decades after service, the statutory presumption pertaining 
to sensorineural hearing loss specifically is not applicable 
in this case.  See 38 C.F.R. §§ 3.307, 3.309.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss.  The benefit sought on appeal is accordingly 
denied as there is no reasonable doubt concerning this to 
resolve in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


